Citation Nr: 0604328	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  05-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder, including as secondary to undiagnosed 
illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder characterized as fatigue, including as secondary to 
undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized "joint pain," including as secondary to 
undiagnosed illness.  

4.  Entitlement to service connection for right and left knee 
disorders, claimed as the aggravation of a preexisting 
disorder (Osgood-Schlatter' s disease).  

5.  Entitlement to service connection for a back condition, 
claimed as secondary to right and left knee disorders).  

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder, an 
anxiety disorder, and a depressive disorder.  

7.  Entitlement to service connection for disorders of the 
joints of the right and left ankles.

8.  Entitlement to service connection for a left shoulder 
disorder.  

9.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the U.S. Navy from May 1980 to 
March 1992, with  duty in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The August 1993 RO decision denied 
claims for service connection for right and left knee 
disorders, a spinal disorder, an adjustment disorder, ankle 
and shoulder disorders, headaches, chronic fatigue, and joint 
pain, each to include as due to undiagnosed illness, as well 
as a claim for entitlement to a TDIU.  

The veteran's testimony was obtained both at a hearing at the 
RO in November 2004 and at a video conference hearing before 
a Veterans' Law Judge (VLJ) of the Board in August 2005.  
Transcripts of both hearings are on file.  

In November 2004, the veteran withdrew claims of service 
connection for a disorder of the elbows, a substance abuse 
disorder, and a personality disorder.  These matters are not 
in appellate status.  

The RO certified the veteran's claims of service connection 
for a headache disorder, and disorders characterized as 
"fatigue" and generalized joint soreness as original 
claims.  However, applicable law provides that certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. § 19.35.    

In this regard, the record reflects that the claims 
pertaining to headaches, fatigue and generalized joint 
soreness were originally denied by rating decisions dated in 
January 1994, March 1995, and October 1997.  The veteran did 
not file a timely notice of disagreement as to any of the 
rating decisions and the denials are therefore deemed 
"final" under the law.  38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

Thus, and as will be discussed below, the veteran must submit 
new and material evidence to reopen the merits of the claims, 
as the submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Among other directives to the agency of original 
jurisdiction, the veteran will be apprised of the need to 
submit new and material evidence to reopen the claims, and 
readjudication will proceed with a view towards ascertaining 
whether the requisite evidence has been obtained.

In June 2005, the veteran dismissed his prior representative 
in the appeal, the Disabled American Veterans.  The veteran 
also requested that he be represented by a private attorney 
in the appeal.  No power of attorney is of record.  

In January 2006, a Board VLJ granted the veteran's motion to 
advance the appeal on the Board's docket on the basis of the 
veteran's financial hardship.  See 38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2005).  

The Board has carefully reviewed the entirety of the record 
in light of the veteran's contentions and the applicable law.  
After doing so, the Board finds that this matter must be 
remanded in order to ensure that the veteran's due process 
rights are satisfied, and to also ensure that the claim is 
fully developed under the Veterans Claims Assistance Act 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The development undertaken in this case does not comply with 
the VCAA in several aspects.  

Firstly, the veteran's complete service medical records have 
not been obtained.  
Under 38 U.S.C.A §  5103A, VA is required to make reasonable 
efforts to obtain relevant records.  As to service medical 
records, when VA, after making such reasonable efforts, is 
unable to obtain all of the relevant records sought, VA is 
required to notify the claimant it is unable to obtain 
records, and (A) identify the records the Secretary is unable 
to obtain; (B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Further, whenever VA attempts to obtain records from 
a Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.

The veteran's service medical records for the period from May 
1980 to June 1990, and apparently the bulk of such records 
from June 1990 to the veteran's discharge in March 1992 are 
not of record.  Records received in July 1993 from the 
National Personnel Records Center (NPRC) were primarily 
dental reports.  With no service separation examination 
report on file, and on medical records for 1991 or 1992, 
further development is indicated.  

The law provides that VA has an increased responsibility to 
ensure that the veteran is informed as to the possibility of 
alternate sources to substantiate his service record.  
Garlejo v. Derwinski, 2 Vet. App. 619 (1992).  VA's duty to 
explain its findings and conclusion is heightened in cases 
where service records are missing or destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  It has also been held 
that where service records are missing or destroyed, VA must 
provide a thorough, "explanation to the veteran on how 
service records are maintained, why the searches undertaken 
constitute a reasonably exhaustive search, and why further 
efforts would not be justified."  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The law also provides that where the 
service medical records are incomplete or presumed destroyed, 
VA not only has a heightened obligation to explain its 
findings and conclusions, but that it also has a heightened 
duty to consider the benefit-of-the-doubt rule.  O'Hare at 
367; Dixon at 263- 264.  

The service medical records are plainly relevant, as the 
veteran's claims pertaining to orthopedic disorders are 
largely based upon his report that he had Osgood-Schlatter' s 
disorder at the time he entered active military service in 
May 1980, and that incidents of military service aggravated 
the disorder and such aggravation in turn caused other 
secondary orthopedic disorders.  

Because the records are of such relevance, VA must comply 
with 38 U.S.C.A §  5103A, as above.  Failing obtaining such 
records, the veteran will be advised, through this remand and 
by the RO/AMC of alternative sources of evidence to 
substantiate his claims, including but not limited to 
statements from physicians who have knowledge of the facts 
and circumstances of military service and, if possible, could 
provide evidence of a linkage between the claimed disorders 
the periods of qualifying service; competent statements from 
lay persons (family members, friends, acquaintances, service 
colleagues, etc.) who have knowledge of the facts and 
circumstances of the periods of qualifying service and any 
factors which would give rise to opinions by medical 
professionals that the disorder was caused by some incident 
during military service; and records generated from a 
competent source, demonstrating that the disorders were 
caused by some incident during military service.  

Secondly, compliance with the VCAA has not been obtained.  As 
noted above, the veteran is seeking to reopen claims of 
service connection for a headache disorder, fatigue and 
generalized joint soreness, which were last denied by rating 
decision dated in October 1997. Barnett, supra.  

 In addition to not being apprised of the requirement for new 
and material evidence, the record does not reflect that the 
veteran has been apprised in accordance with the VCAA as to 
the other claims of service connection noted on the title 
page of this remand.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); ((Observing that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims)).

As to the evidence of record, document indicate that the 
veteran sustained a right leg or knee gun shot wound injury 
in either January or December 1999, as well as an unspecified 
back injury in a motor vehicle accident in the "fall of 
2004."  See VA examination reports of February and March 
2005, and VA outpatient treatment record of February 14, 
2005.  These records are not on file, and no request has been 
made to obtain them.  

Additionally, a March 2004 Social Security Administration 
(SSA) determination letter is on file, but not the medical 
records used by SSA in reaching the determination that the 
veteran was disabled for SSA purposes.  The VCAA requires 
that VA request and obtain not only copies of any SSA 
determination of disability, but the medical records upon 
which such decisions were based.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  

The Board is cognizant of the delay occasioned by this remand 
action.  However, the record is presently not ready for 
appellate review.  While the veteran has argued that he 
should be awarded a total rating based upon individual 
unemployability because he has been granted disability 
benefits by the SSA, the law provides that such a total 
rating by VA is premised upon service-connected disorders.  

In turn, in order for service connection to be granted, there 
must generally be competent medical evidence in support of 
the claim.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Because the record is not ready for appellate review, the 
appeal is REMANDED to the VBA AMC for further action as 
follows:

1.  The RO/AMC will advise the veteran as 
follows:    

A.  (a) about the information and 
evidence not of record that is 
necessary to substantiate the 
claims; (b) about the information 
and evidence that VA will seek to 
provide; (c) about the information 
and evidence the claimant is 
expected to provide; and (d) request 
or tell the claimant to provide any 
evidence in the claimant's 
possession that pertains to the 
claims.

B.  Specifically as to his petition 
to reopen claims of service 
connection for a headache disorder, 
a disorder characterized by fatigue, 
and a disorder characterized by 
soreness of the joints, last denied 
by rating decision dated in October 
1997, i.e., of the requirement to 
submit new and material evidence; 

C.  Specifically as to the original 
claims of service connection, what 
evidence would substantiate the 
claims at issue, addressing theories 
of entitlement of direct, secondary, 
aggravation of preexisting disorder, 
and presumptive ("undiagnosed 
illness") service connection;

D.  That failing receipt of the 
veteran's complete service medical 
records, the veteran may submit 
alternative sources of competent 
evidence substantiating the claim, 
including but not limited to 
statements from physicians who have 
knowledge of the facts and 
circumstances of military service 
and, if possible, could provide 
evidence of a linkage between the 
claimed disorders the periods of 
qualifying service; competent 
statements from lay persons (family 
members, friends, acquaintances, 
service colleagues, etc.) who have 
knowledge of the facts and 
circumstances of the periods of 
qualifying service and any factors 
which would give rise to opinions by 
medical professionals that the 
disorder was caused by some incident 
during military service; and records 
generated from a competent source, 
demonstrating that the disorders 
were caused by some incident during 
military service.  

2.  Contemporaneous with this advisement, 
the RO/AMC should ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record - the RO/AMC should  
request that the veteran identify the 
names and addresses of all medical 
treatment providers regarding a 1999 gun 
shot wound injury; a motor vehicle 
accident in the fall of 2004; and VA 
treatment records, dated from June 2005.  
The veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

3.  The VBA AMC must request and obtain 
full and complete copies of the veteran's 
service personnel records and service 
medical records from both periods of 
active duty, from May 1980 to June 1990, 
and from June 1990 to March 1992, 
including records for service in 
Southwest Asia.  The requests must 
include correspondence directed to the 
U.S. Navy, Personnel Command, 5720 
Integrity Dr., Millington, Tennessee 
38055-3130, or other appropriate source.  
A reply must be documented and maintained 
in the claims file.  Any indicated 
follow-up development must be completed.  


If it is verified that additional service 
medical records are not available, the 
VBA AMC will detail its efforts to obtain 
such records; make a specific finding of 
non-availability of service medical 
records, and notify the veteran that it 
has been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing 
further action to be taken with respect 
to the claims of service connection on 
appeal, to include requesting service 
medical records from the veteran himself 
or from secondary sources.  

4.  The RO should obtain from the 
SSA copies of the medical records 
pertinent to the veteran's claim for 
social security disability benefits, as 
granted in a March 2004 SSA determination 
letter already on file.  

5.  The VBA AMC must review the claims 
file and undertake any other notice or 
development it determines to be required 
under the VCAA and its implementing 
regulations, to include any indicated VA 
examination with medical nexus 
opinion(s), if deemed appropriate.  
See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a 
medical examination as "necessary to 
make a decision on a claim, where the 
evidence of record, taking into 
consideration all information and lay or 
medical evidence [including statements of 
the claimant]; contains competent 
evidence that the claimant has a current 
disability, or persistent or recurrent 
symptoms of disability; and indicates 
that the disability or symptoms may be 
associated with the claimant's active 
military, naval, or air service; but does 
not contain sufficient medical evidence 
for the [VA] to make a decision on the 
claim."

After all indicated development has been completed to the 
extent possible, The VBA AMC must review the entire claims 
file and readjudicate-on a de novo basis the claims at issue 
as noted on the title page of this remand.  If any benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a SSOC as to the issues on 
appeal-which includes a recitation of all of the evidence of 
record, a de novo review, and reasons and bases for the 
decision.  The veteran and his representative should be given 
an appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


